
	
		II
		111th CONGRESS
		1st Session
		S. 486
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2009
			Mr. Sanders (for
			 himself, Mr. Begich,
			 Mr. Bingaman, Mrs. Boxer, Mr.
			 Brown, Mr. Burris,
			 Mr. Cardin, Mr.
			 Casey, Mr. Durbin,
			 Mr. Harkin, Mr.
			 Inouye, Mr. Kennedy,
			 Mr. Kerry, Mr.
			 Johnson, Mr. Leahy,
			 Mr. Menendez, Mr. Merkley, Ms.
			 Mikulski, Mr. Schumer,
			 Ms. Stabenow, Mr. Tester, and Mr.
			 Wyden) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To achieve access to comprehensive primary health care
		  services for all Americans and to reform the organization of primary care
		  delivery through an expansion of the Community Health Center and National
		  Health Service Corps programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Access for All America
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Providing
			 universal coverage for health care for all Americans will be incomplete if
			 access to medical and other health services is not improved.
			(2)Currently,
			 56,000,000 Americans, both insured and uninsured, have inadequate access to
			 primary care due to a shortage of physicians and other like providers in their
			 community.
			(3)Several
			 demonstrations are underway at the Federal and State level to link patients to
			 a primary care medical home as a means of assuring access,
			 controlling costs, and improving quality.
			(4)Yet, there
			 already exists a proven medical home model that accomplishes these goals and
			 has done so over the past 40 years while serving over 18,000,000
			 Americans.
			(5)Community health
			 centers, also known as Federally Qualified Health Centers (FQHCs), have been
			 found to more than pay for themselves by providing coordinated, comprehensive
			 medical, dental, behavioral health, and prescription drug services that reduce
			 unnecessary emergency room visits, ambulatory-sensitive hospitalizations, and
			 avoidable specialty care.
			(6)The result is
			 that the American Academy of Family Physicians’ Robert Graham Center found that
			 medical expenses for health center patients are 41 percent lower compared to
			 patients seen elsewhere, an average savings of $1,810 per person per
			 year.
			(7)The Lewin Group
			 found that providing access to a medical home for every American would produce
			 health care savings of $67,000,000,000 per year, more than 8 times the subsidy
			 needed to sustain the 1,100 current health centers and to create 3,900 new or
			 expanded health center sites to accomplish full access.
			(8)Hand in hand with
			 the expansion of the community health center program, a renewed investment in
			 the National Health Service Corps is essential to reverse the decline in the
			 supply of primary care physicians and dentists.
			(9)Both the
			 expansion of the community health center program and the investment in the
			 National Health Service Corps can be accomplished for less than 1 percent of
			 total health care spending today.
			(10)Finally, to
			 encourage broader adoption of the cost-effective community health center model
			 of care beyond underserved areas and populations and to encourage the pursuit
			 and practice of primary care as a career, all willing primary care
			 practitioners should be encouraged to collaborate with community health
			 centers.
			3.Spending for
			 Federally Qualified Health Centers (FQHCs)Section 330(r) of the Public Health Service
			 Act (42 U.S.C. 254b(r)) is amended by striking paragraph (1) and inserting the
			 following:
			
				(1)General amounts
				for grantsFor the purpose of carrying out this section, in
				addition to the amounts authorized to be appropriated under subsection (d),
				there is authorized to be appropriated the following:
					(A)For fiscal year
				2010, $2,988,821,592.
					(B)For fiscal year
				2011, $3,862,107,440.
					(C)For fiscal year
				2012, $4,990,553,440.
					(D)For fiscal year
				2013, $6,448,713,307.
					(E)For fiscal year
				2014, $7,332,924,155.
					(F)For fiscal year
				2015, $8,332,924,155.
					(G)For fiscal year
				2016, and each subsequent fiscal year, the amount appropriated for the
				preceding fiscal year adjusted by the product of—
						(i)one plus the
				average percentage increase in costs incurred per patient served; and
						(ii)one plus the
				average percentage increase in the total number of patients
				served.
						.
		4.Other
			 provisions
			(a)Settings for
			 service deliverySection 330(a)(1) of the Public Health Service
			 Act (42 U.S.C. 254b(a)(1)) is amended by adding at the end the following:
			 Required primary health services and additional health services may be
			 provided either at facilities directly operated by the center or at any other
			 inpatient or outpatient settings determined appropriate by the center to meet
			 the needs of its patents..
			(b)Location of
			 service delivery sitesSection 330(a) of the Public Health
			 Service Act (42 U.S.C. 254b(a)) is amended by adding at the end the
			 following:
				
					(3)Considerations
						(A)Location of
				sitesSubject to subparagraph (B), a center shall not be required
				to locate its service facility or facilities within a designated medically
				underserved area in order to serve either the residents of its catchment area
				or a special medically underserved population comprised of migratory and
				seasonal agricultural workers, the homeless, or residents of public housing, if
				that location is determined by the center to be reasonably accessible to and
				appropriate to meet the needs of the medically underserved residents of the
				center’s catchment area or the special medically underserved population, in
				accordance with subparagraphs (A) and (J) of subsection (k)(3).
						(B)Location within
				another center's areaThe Secretary may permit applicants for
				grants under this section to propose the location of a service delivery site
				within another center’s catchment area if the applicant demonstrates sufficient
				unmet need in such area and can otherwise justify the need for additional
				Federal resources in the catchment area. In determining whether to approve such
				a proposal, the Secretary shall take into consideration whether collaboration
				between the two centers exists, or whether the applicant has made reasonable
				attempts to establish such collaboration, and shall consider any comments
				timely submitted by the affected center concerning the potential impact of the
				proposal on the availability or accessibility of services the affected center
				currently provides or the financial viability of the affected
				center.
						.
			(c)Affiliation
			 agreementsSection 330(k)(3)(B) of the Public Health Service Act
			 (42 U.S.C. 254b(k)(3)(B)) is amended by inserting before the semicolon the
			 following: , including contractual arrangements as appropriate, while
			 maintaining full compliance with the requirements of this section, including
			 the requirements of subparagraph (H) concerning the composition and authorities
			 of the center’s governing board, and, except as otherwise provided in clause
			 (ii) of such subparagraph, ensuring full autonomy of the center over policies,
			 direction, and operations related to health care delivery, personnel, finances,
			 and quality assurance.
			(d)Governance
			 requirementsSection 330(k)(3) of the Public Health Service Act
			 (42 U.S.C. 254b(k)(3)) is amended—
				(1)in subparagraph
			 (H)—
					(A)in clause (ii),
			 strike ; and and inserting , except that in the case of a
			 public center (as defined in the second sentence of this paragraph), the public
			 entity may retain authority to establish financial and personnel policies for
			 the center; and;
					(B)in clause (iii),
			 by adding and at the end; and
					(C)by inserting
			 after clause (iii) the following:
						
							(iv)in the case of a
				co-applicant with a public entity, meets the requirements of clauses (i) and
				(ii);
							;
				and
					(2)in the second
			 sentence, by inserting before the period the following: that is governed
			 by a board that satisfies the requirements of subparagraph (H) or that jointly
			 applies (or has applied) for funding with a co-applicant board that meets such
			 requirements.
				(e)Adjustment in
			 center's operating plan and budgetSection 330(k)(3)(I)(i) of the
			 Public Health Service Act (42 U.S.C. 254b(k)(3)(I)(i)) is amended by adding
			 before the semicolon the following: , which may be modified by the
			 center at any time during the fiscal year involved if such modifications do not
			 require additional grant funds, do not compromise the availability or
			 accessibility of services currently provided by the center, and otherwise meet
			 the conditions of subsection (a)(3)(B), except that any such modifications that
			 do not comply with this clause, as determined by the health center, shall be
			 submitted to the Secretary for approval.
			(f)Joint
			 purchasing arrangements for reduced costSection 330(l) of the
			 Public Health Service Act (42 U.S.C. 254b(l)) is amended—
				(1)by striking
			 The Secretary and inserting the following:
					
						(1)In
				generalThe Secretary
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)Assistance with
				supplies and services costsThe Secretary, directly or through
				grants or contracts, may carry out projects to establish and administer
				arrangements under which the costs of providing the supplies and services
				needed for the operation of federally qualified health centers are reduced
				through collaborative efforts of the centers, through making purchases that
				apply to multiple centers, or through such other methods as the Secretary
				determines to be
				appropriate.
						.
				(g)Opportunity To
			 Correct Material Failure Regarding Grant ConditionsSection
			 330(e) of the Public Health Service Act (42 U.S.C. 254b(e)) is amended by
			 adding at the end the following:
				
					(6)Opportunity to
				Correct Material Failure Regarding Grant ConditionsIf the
				Secretary finds that a center materially fails to meet any requirement (except
				for any requirements waived by the Secretary) necessary to qualify for its
				grant under this subsection, the Secretary shall provide the center with an
				opportunity to achieve compliance (over a period of up to 1 year from making
				such finding) before terminating the center's grant. A center may appeal and
				obtain an impartial review of any Secretarial determination made with respect
				to a grant under this subsection, or may appeal and receive a fair hearing on
				any Secretarial determination involving termination of the center's grant
				entitlement, modification of the center's service area, termination of a
				medically underserved population designation within the center's service area,
				disallowance of any grant expenditures, or a significant reduction in a
				center's grant
				amount.
					.
			5.Funding for
			 National Health Service CorpsSection 338H(a) of the Public Health Service
			 Act (42 U.S.C. 254q(a)) is amended to read as follows:
			
				(a)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there is authorized to be appropriated, out of any funds in the Treasury not
				otherwise appropriated, the following:
					(1)For fiscal year
				2010, $320,461,632.
					(2)For fiscal year
				2011, $414,095,394.
					(3)For fiscal year
				2012, $535,087,442.
					(4)For fiscal year
				2013, $691,431,432.
					(5)For fiscal year
				2014, $893,456,433.
					(6)For fiscal year
				2015, $1,154,510,336.
					(7)For fiscal year
				2016, and each subsequent fiscal year, the amount appropriated for the
				preceding fiscal year adjusted by the product of—
						(A)one plus the
				average percentage increase in the costs of health professions education during
				the prior fiscal year; and
						(B)one plus the
				average percentage change in the number of individuals residing in health
				professions shortage areas designated under section 333 during the prior fiscal
				year, relative to the number of individuals residing in such areas during the
				previous fiscal
				year.
						.
		
